ELLISON, J.
This is an action for damages' based on a lease of lands by defendant to plaintiff for a period of one year. The judgment was for plaintiff in the trial court.
It appears that plaintiff leased a farm of defendant for the period of one year at a certain rent, the greater part payable in money and the balance in work. Plaintiff failed to occupy the premises, as he claims through the fault of defendant in not securing him the possession, and he claimed at the trial that the actual rental value of the land was more than he was to pay to defendant and that he was thereby damaged in a sum equalling the difference between such *410actual rental value and the price at which he was to have it. Whether there was difference in favor of plaintiff was the issue. In this state of the case plaintiff obtained an instruction, number three, in which it is assumed there was a difference. This was error for which the judgment must be reversed. [Stone v. Hunt, 94 Mo. 475; Wilkerson v. Eilers, 114 Mo. 245, 252; Railroad v. Stock Yards, 120 Mo. 541, 557; Stoner v. Royar, 200 Mo. 444.]
There were other matters complained of as error which, in view of the foregoing, will not be necessary to notice.
Reversed and remanded.
All concur.